                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                                     8:17CR302

     vs.
                                                                 JUDGMENT
TERRECE COX,

                  Defendant.


     For the reasons set out in the Memorandum and Order of this date,

     IT IS ORDERED:

     1.    The Court has completed its initial review of the                 Defendant’s

           correspondence construed as a Motion under 28 U.S.C. § 2255 to Vacate,

           Set Aside, or Correct Sentence by a Person in Federal Custody (“§ 2255

           motion”), ECF 90;

     2.    The Motion, ECF No. 90, is summarily denied;

     3.    No certificate of appealability will be issued; and

     4.    The Clerk is directed to mail a copy of this Judgment to the Defendant at

           his last known address.

     Dated this 7th day of January 2020.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
